DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 10 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 3-18 are objected to because of the following informalities.  Appropriate correction is required.
            In claim 3, line 2, “first refresh operation” implies that there is another refresh operation, but no other refresh operation is contained in the language of claim 3, or in the language of claim 1 upon which claim 3 directly depends.
            In claim 4, line 2, “first refresh operation” implies that there is another refresh operation, but no other refresh operation is contained in the language of claim 4, or in the language of claims 1 or 3 upon which claim 4 indirectly or directly depends.
            In claim 15, line 2, “second refresh operation” implies that there is a first refresh operation, but no other refresh operation is contained in the language of claim 15, or in the language of claim 1 upon which claim 15 directly depends.
            In claim 17, line 2, “second refresh operation” implies that there is a first refresh operation, but no other refresh operation is contained in the language of claim 17, or in the language of claim 1 or 15 upon which claim 17 indirectly or directly depends.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Peles et al. (US 2010/0251916) in view of Kashiwakura (US 2019/0219961).
Peles et al (…916) disclose an image forming apparatus (figure 1) comprising: a lubricant supplier that supplies a lubricant onto an image carrier ([0032]-[0036]); and a fixing member (205) that is rotatable, and comes into contact with the image carrier to fix the lubricant supplied onto the image carrier ([0037]) [see Applicant’s claim 1].  The fixing member has a cylindrical shape (figure 2) [see Applicant’s claim 19].  The fixing member includes an elastic member ([0032] and [0037]) [see Applicant’s claim 20].  However, Peles et al. (…916) does not specifically disclose a hardware processor.  Kashiwakura (…961) discloses a hardware processor (10) that controls an image former (4) including a lubricant application apparatus (100) ([0064]; and figure 3) [see Applicant’s claim 1].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the claimed hardware processor, since as disclosed by Kashiwakura (…961), such a hardware processor is well known in the art to control components.  

Allowable Subject Matter
Claims 2-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
            Kawakami et al. (US 2019/0278213) and Haga (US 2017/0336750) disclose an image forming apparatus including a lubricant application device.


Inquiry 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sandra Brase whose telephone number is (571)272-2131.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, can be reached at telephone number 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/SANDRA BRASE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        April 6, 2022